UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2008 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Security Benefit Pl. Suite 100 Topeka, KS 66606 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act.¨Large accelerated filer¨Accelerated filerxNon-accelerated filer¨Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares outstanding as of November 10, 2008 Class A Stock, par value $100 6,580,538 Class B Stock, par value $100 18,022,420 FEDERAL HOME LOAN BANK OF TOPEKA TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Statements of Condition 4 Statements of Income 5 Statements of Capital 6 Statements of Cash Flows 8 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Selected Financial Data 31 Quarterly Overview 32 Financial Market Trends 33 Results of Operations 35 Financial Condition 45 Liquidity and Capital Resources 57 Risk Management 59 Critical Accounting Policies and Estimates 62 Recently Issued Accounting Standards 62 Recent Developments 63 Item 3. Quantitative and Qualitative Disclosures About Market Risk 65 Item 4T. Controls and Procedures 72 PART II. OTHER INFORMATION 72 Item 1. Legal Proceedings 72 Item 1A. Risk Factors 72 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 72 Item 3. Defaults Upon Senior Securities 72 Item 4. Submission of Matters to a Vote of Security Holders 72 Item 5. Other Information 72 Item 6. Exhibits 72 Certification of Principal Executive Officer Pursuant to Section 302 Certification of Principal Financial Officer Pursuant to Section 302 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to Section 906 2 Table of Contents Important Notice about Information in this Quarterly Report In this quarterly report, unless the context suggests otherwise, references to the “FHLBank,” “FHLBank Topeka,” “we,” “us” and “our” mean the Federal Home Loan Bank of Topeka, and “FHLBanks” means the 12 Federal Home Loan Banks, including the FHLBank Topeka. The information contained in this quarterly report is accurate only as of the date of this quarterly report and as of the dates specified herein. The product and service names used in this quarterly report are the property of the FHLBank, and in some cases, the other FHLBanks. Where the context suggests otherwise, the products, services and company names mentioned in this quarterly report are the property of their respective owners. The FHLBank filed an annual report on Form 10-K (referred in this report as “annual report on Form 10-K”) under the Securities Exchange Act of 1934 (“Exchange Act”) on March 27, 2008. Portions of the annual report on Form 10-K are incorporated by reference in this report. Special Cautionary Notice Regarding Forward-looking Statements The information included or incorporated by reference in this quarterly report on Form 10-Q contains certain forward looking statements with respect to our financial condition, results of operations, plans, objectives, projections, estimates, predictions, future financial performance and ongoing business, including without limitation: statements that are not historical in nature, or statements preceded by, followed by or that include words such as “believes,” “expects,” “may,” “will,” “should,” “could,” “anticipates,” “estimates,” “intends” or similar expressions. The FHLBank cautions that, by their nature, forward looking statements are not guarantees of future performance or results.
